DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 08/27/2020 has been entered. Claims 16-18 are cancelled. Claims 1-15 are pending in this instant application and are currently under examination.

Priority
This application is a CON of 15/749,351 filed on 01/31/2018, now ABN, which is a 371 of PCT/EP2016/068183 filed on 07/29/2016 which claims foreign priority of UNITED KINGDOM 1513543.7 filed on 07/31/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/18/2020 has been considered.

Drawing Objections
The drawings are objected to because the incorrect units “µmol/l/kg” (pages 12/30 to 14/30) and “µM/kg” (pages 15/30 to 30/30) should read “µmol/kg”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 10 recites “further comprising co-administering glucose with the composition comprising embelin”, which is confusing because the further active step also administers the composition comprising embelin, which has been administered in preceding claim 2. Applicant is advised to delete the recitation “with the composition comprising embelin” (line 3).

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



(I) Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (Journal of Diabetes 4:248-256, 2012, hereinafter referred to as Gupta ‘2012, also listed in IDS filed on 12/18/2020).
With regard to structural limitations “A method of treating diabetes, the method comprising administering a pharmaceutical composition comprising embelin to a subject in need thereof” (claims 1 and 2), and “a pharmaceutically acceptable amount of embelin; or the embelin is administered in an amount of 0.1 μmol/kg to 50 μmol/kg body weight of said subject” (claims 3 and 12):  
	Gupta ‘2012 disclosed that Wistar rats were randomized into seven groups each containing nine rats, and the duration of the experiment was set at 21 days. Group I: Control group kept on a normal diet; Group II: Diabetic group (treated intraperitoneally with streptozotocin (STZ) at 50 mg⁄kg dissolved in 0.2 mL of citrate buffer); Group IIIb: Diabetic rats treated with embelin at a dose of 15 mg⁄kg⁄day; Group IVb: Diabetic rats treated with embelin at a dose of 25 mg⁄kg⁄day; Group Vb: Diabetic rats treated with embelin at a dose of 30 mg⁄kg⁄day. Rats exhibiting serum glucose levels >250 mg⁄dL, 72 h after administration of STZ were included in the study (page 249. Right col., para. 4; page 250, left col., para. 1). Two rats in Group IIIb, one rat in Group IVb, but no rats from Group Vb developed glycosuria, suggesting that embelin treatment prevented the development of diabetes by 71.42%, 85.71%, and 100%, respectively. 0.001). Oral embelin treatment to diabetic rats showed significant improvement in pancreatic antioxidants (Groups IIIb, IVb and Vb) (P < 0.001). The ameliorative activity of embelin from oxidative damage in the pancreas at doses of 15 and 30 mg⁄kg⁄day were statistically significant (page 
Thus, these teachings of Gupta ‘2012 anticipate Applicant’s claims 1-3 and 12.

(II) Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhari et al. (Planta Med 78:651-657, 2012, hereinafter referred to as Chaudhari ‘2012, also listed in IDS filed on 12/18/2020).
With regard to structural limitations “A method of treating obesity (or metabolic syndrome), the method comprising administering a pharmaceutical composition comprising embelin to a subject in need thereof” (claims 14 and 15):
Chaudhari ‘2012 disclosed that Wistar rats were fed with an normal pellet diet (NPD), while the others were fed an high-fat diet (HFD) for 1–28 days of the experimental period, and randomly divided into 3 groups (each containing 10 rats) as follows: model control group (HFD‑fed), positive control group (HFD + ORL;ORL (orlistat) at 10 mg/kg dissolved in 0.9% NaCl), and embelin (EMB) treatment group (HFD + EMB; 50 mg/kg suspended in 1% gum acacia in 0.9% NaCl). The drugs were administered orally via a standard orogastric cannula every day for the period of 8-28 days (page 652, right col., para. 2). Treatment with embelin for 21 days at 50mg/kg/day of body weight by the oral route significantly (p < 0.01) decreased the weight gain compared to the body weight gain of rats fed with an HFD only (Table 2). BMI of the HFD‑fed rats, which was significantly greater than the value for the normal control rats (p < 0.01), was reduced when the rats were administered 50 mg/kg of embelin. Treatment with embelin restored the elevated systolic, diastolic, and mean arterial blood pressure in HFD‑fed rats. A fall of 22.25% in total cholesterol (TC), 28.84% in triglycerides (TG), 38.43% in low-density lipoprotein cholesterol (LDL‑C), and 28.87% in VLDL‑C was observed in embelin-treated (50 mg/kg) obese rats and there was also an increment of 46.93% high-density lipoprotein cholesterol (HDL‑C) in the treated obese Serum glucose and insulin levels were significantly reduced (by 24.77% and 35.03%, respectively) in embelin-treated rats compared with HFD‑fed rats (page 653, right col., para. 2, 3, 5, and 6). Obesity, hyperglycemia, insulin resistance, dyslipidemia, and high blood pressure are collectively identified as “metabolic syndrome” (page 651, left col., para. 1).
Thus, these teachings of Chaudhari ‘2012 anticipate Applicant’s claims 14 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised 

(I) Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Journal of Diabetes 4:248-256, 2012, hereinafter referred to as Gupta ‘2012, also listed in IDS filed on 12/18/2020) in view of Sun et al. (Eye 27:1299-1307, 2013, hereinafter referred to as Sun ‘2013, also listed in IDS filed on 12/18/2020). Claims 1-3 and 12 are rejected here because they have been rejected by Gupta ‘2012 under 102 above.
Gupta ‘2012 disclosed that Wistar rats were randomized into seven groups each containing nine rats, and the duration of the experiment was set at 21 days. Group I: Control group kept on a normal diet; Group II: Diabetic group (treated intraperitoneally with streptozotocin (STZ) at 50 mg⁄kg dissolved in 0.2 mL of citrate buffer); Group IIIb: Diabetic rats treated with embelin at a dose of 15 mg⁄kg⁄day; Group IVb: Diabetic rats treated with embelin at a dose of 25 mg⁄kg⁄day; Group Vb: Diabetic rats treated with embelin at a dose of 30 mg⁄kg⁄day. Rats exhibiting serum glucose levels >250 mg⁄dL, 72 h after administration of STZ were included in the study (page 249. Right col., para. 4; page 250, left col., para. 1). Two rats in Group IIIb, one rat in Group IVb, but no rats from Group Vb developed glycosuria, suggesting that embelin treatment prevented the development of diabetes by 71.42%, 85.71%, and 100%, respectively. Oral embelin treatment to diabetic rats showed significant improvement in pancreatic antioxidants (Groups IIIb, IVb and Vb). The ameliorative activity of embelin from oxidative damage in the pancreas at doses of 15 and 30 mg⁄kg⁄day were statistically significant (page 250, right col., para. 3; page 251, right col., para. 3). The 15 mg/kg body weight embelin (MW= 294.4 daltons) is calculated to be 50 µmol/kg body weight).
-12 to 10-4 mol/L (or 10-4 mol/L) of embelin, required by claims 4 and 5, (b) further comprises glucose (or 5.6 mM glucose; or 16.7 mM glucose), required by claims 6-8, and (c) administering glucose before the composition comprising embelin (or co-administering glucose), required by claims 9 and 10. 
Sun ‘2013 disclosed a dose-dependent increase of Muller cells after 72 h of incubation with various concentrations of glucose (from 5 mM physiological glucose to 50 mM high-glucose) (Figure 1b). Muller cells were incubated with various concentrations of embelin in the presence of high-glucose conditions (50 mM), and the viable cells were determined by the MTT assay. The results showed that embelin reversed the pro-proliferative effect of high-glucose conditions in a dose-dependent manner (Figure 1c) (page 1302, right col., para. 3; page 1303, left col., para. 2). 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Culture of Muller cells isolated from Sprague-Dawley (SD) rats was performed in a 6-cm tissue culture dish in Dulbecco’s Modified Eagle’s Medium (DMEM). D-glucose was prepared using serum-free DMEM to final concentrations of 5, 10, 25, and 50mM. A 50-mM stock solution of embelin was prepared with dimethyl sulfoxide. The stock solution was diluted using culture medium to final concentrations of 0 - 60 µM (page 1300, left col., para. 3 and 4). Muller cells have an important role in the pathogenesis of diabetic retinopathy. High-glucose conditions affected many canonical pathways including XIAP/apoptosis signaling, VEGF signaling, and cell cycle regulation. The inhibition of XIAP by embelin resulted in restoration of these pathways to normal levels and suppression of cell proliferation (page 1305, left col., para. 2).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine embelin in treating diabetes as taught by Gupta ‘2012 with glucose in view of Sun ‘2013, and to optimize the glucose concentration during cell culture in view of Sun ‘2013 for suppressing Muller cells. One would have been motivated to do so because (a) Gupta ‘2012 teaches that embelin treatment prevented the development of diabetes. Oral embelin treatment to diabetic rats showed significant improvement in pancreatic antioxidants, and (b) Sun ‘2013 teaches that Muller cells have an important role in the pathogenesis of diabetic retinopathy. High-glucose conditions affected many canonical pathways including XIAP/apoptosis signaling, VEGF signaling, and cell cycle regulation. The inhibition of XIAP by embelin resulted in restoration of these pathways to normal levels and suppression of Muller cell proliferation. The 5 mM and 10 mM glucose did not significantly increase the proliferation of Muller cells, described above. Thus, one of skill in the art would have a reasonable expectation that by combining embelin in treating diabetes as taught by Gupta ‘2012 with glucose in view of Sun ‘2013, and by optimizing the glucose concentration during cell culture in view of Sun ‘2013 for suppressing Muller cells, one would achieve Applicants' claims 1-10 and 12. “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at ___, 82 USPQ2d at 1395. See MPEP § 2141 [R-10.2019]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].

Gupta et al. (Journal of Diabetes 4:248-256, 2012, hereinafter referred to as Gupta ‘2012, also listed in IDS filed on 12/18/2020) in view of Head et al. (Diabetes 61:1700-1707, 2012, hereinafter referred to as Head ‘2012, also listed in IDS filed on 12/18/2020). Claims 1-3 and 12 are rejected here because they have been rejected by Gupta ‘2012 under 102 above.
Gupta ‘2012 disclosed that Wistar rats were randomized into seven groups each containing nine rats, and the duration of the experiment was set at 21 days. Group I: Control group kept on a normal diet; Group II: Diabetic group (treated intraperitoneally with streptozotocin (STZ) at 50 mg⁄kg dissolved in 0.2 mL of citrate buffer); Group IIIb: Diabetic rats treated with embelin at a dose of 15 mg⁄kg⁄day; Group IVb: Diabetic rats treated with embelin at a dose of 25 mg⁄kg⁄day; Group Vb: Diabetic rats treated with embelin at a dose of 30 mg⁄kg⁄day. Rats exhibiting serum glucose levels >250 mg⁄dL, 72 h after administration of STZ were included in the study (page 249. Right col., para. 4; page 250, left col., para. 1). Two rats in Group IIIb, one rat in Group IVb, but no rats from Group Vb developed glycosuria, suggesting that embelin treatment prevented the development of diabetes by 71.42%, 85.71%, and 100%, respectively. Oral embelin treatment to diabetic rats showed significant improvement in pancreatic antioxidants (Groups IIIb, IVb and Vb). The ameliorative activity of embelin from oxidative damage in the pancreas at doses of 15 and 30 mg⁄kg⁄day were statistically significant (page 250, right col., para. 3; page 251, right col., para. 3). The 15 mg/kg body weight embelin (MW= 294.4 daltons) is calculated to be 50 µmol/kg body weight).
Gupta ‘2012 did not explicitly disclose structural limitations (a) further comprises glucose (or 5.6 mM; or 16.7 mM; or further administering glucose before or after the composition comprising embelin; or further co-administering glucose), required by claims 6-11, (b) the glucose is administered in an amount of 18 mmol/kg body weight, required by claim 13, and (c) a method comprising administering a pharmaceutical composition comprising embelin to a subject having obesity, required by claim 14. 
Head ‘2012 disclosed that to assess glucose tolerance, littermate or age-matched mice were fasted overnight for 16 h prior to glucose tolerance test (GTT). Mice received intraperitoneal injection or oral gavage of 3, 2, 1, 0.5, or 0.2 g/kg body weight of glucose, and blood glucose was measured using a glucose meter on tail vein blood samples at regular intervals (preinjection [0 min] and 15, 30, 60, 90, 120 min after glucose delivery). For plasma insulin and glucagon measurements, littermate mice were fasted overnight for 16 h and received an intraperitoneal injection of 3 g/kg body weight of glucose (page 1701, left col., para. 2). Oscillating insulin levels have been shown to lead to greater glucose-lowering action, as well as maintenance of peripheral tissue insulin sensitivity. Insulin oscillations are also disrupted in patients with type 2 diabetes and obese individuals (page 1700, right col., para. 2). The 3, 2, and 1 g/kg glucose (MW: 180 daltons) are calculated to be 16.7, 11.1, and 5.6 mmol/kg glucose. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the embelin for treating diabetic rat as taught by Gupta ‘2012 with glucose in view of Head ‘2012, and to optimize the amount of glucose for maintaining or stimulating oscillation of insulin levels. One would have been motivated to do so because (a) Gupta ‘2012 teaches that embelin treatment prevented the development of diabetes in rats exhibiting serum glucose levels >250 mg⁄dL. Oral embelin treatment to diabetic rats showed significant improvement in pancreatic antioxidants, and (b) Head ‘2012 teaches that oscillating insulin levels have been shown to lead to greater glucose-lowering action, as well as maintenance of peripheral tissue insulin sensitivity, described above. Thus, one of skill in the art would have a reasonable expectation that by combining the embelin for treating diabetic rat as taught by Gupta ‘2012 with glucose in view of Head ‘2012, and by optimizing the amount of glucose for maintaining or stimulating oscillation of insulin levels, one would achieve Applicants' claims 1-3 and 6-14. “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at ___, 82 USPQ2d at 1395. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623